Exhibit EXECUTION VERSION CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED CREDIT AGREEMENT Dated as of June 24, 2009 by and among COMTECH TELECOMMUNICATIONS CORP. and CITIBANK, N.A., as Administrative Agent and THE LENDERS PARTY HERETO TABLE OF CONTENTS RECITALS 1 ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 SECTION 1.01. Definitions 1 SECTION 1.02. Terms Generally 20 ARTICLE II LOANS 20 SECTION 2.01. Revolving Credit Loans 20 SECTION 2.02. Revolving Credit Note 21 SECTION 2.03. Letters of Credit 21 SECTION 2.04. Increase of the Maximum Revolving Credit Amount by the Company 25 ARTICLE III PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT; FEES AND PAYMENTS 27 SECTION 3.01. Interest Rate; Continuation and Conversion of Loans 27 SECTION 3.02. Use of Proceeds 29 SECTION 3.03. Prepayments 29 SECTION 3.04. Fees 30 SECTION 3.05. Inability to Determine Interest Rate 31 SECTION 3.06. Illegality 31 SECTION 3.07. Increased Costs 31 SECTION 3.08. Indemnity 33 SECTION 3.09. Taxes 33 SECTION 3.10. Pro Rata Treatment and Payments 35 SECTION 3.11. Funding and Disbursement of Loans 36 SECTION 3.12. Change of Lending Office; Removal of Lender 36 SECTION 3.13. Defaulting Lender 37 ARTICLE IV REPRESENTATIONS AND WARRANTIES 39 i SECTION 4.01. Organization, Powers 39 SECTION 4.02. Authorization of Borrowing, Enforceable Obligations 39 SECTION 4.03. Financial Condition 40 SECTION 4.04. Taxes 40 SECTION 4.05. Title to Properties 41 SECTION 4.06. Litigation 41 SECTION 4.07. Agreements 41 SECTION 4.08. Compliance with ERISA 41 SECTION 4.09. Federal Reserve Regulations; Use of Proceeds 42 SECTION 4.10. Approvals 42 SECTION 4.11. Subsidiaries and Affiliates 42 SECTION 4.12. Hazardous Materials 42 SECTION 4.13. Investment Company Act SECTION 4.14. Pledge Agreements 43 SECTION 4.15. No Default 43 SECTION 4.16. Permits and Licenses 43 SECTION 4.17. Compliance with Law 43 SECTION 4.18. Disclosure 43 SECTION 4.19. Labor Disputes 44 ARTICLE V CONDITIONS OF LENDING 44 SECTION 5.01. Conditions to Initial Extension of Credit 44 SECTION 5.02. Conditions to Extensions of Credit 46 ARTICLE VI AFFIRMATIVE COVENANTS 46 SECTION 6.01. Existence, Properties, Insurance 47 SECTION 6.02. Payment of Indebtedness and Taxes 47 SECTION 6.03. Financial Statements, Reports, etc 48 SECTION 6.04. Books and Records; Access to Premises 49 SECTION 6.05. Notice of Adverse Change 50 SECTION 6.06. Notice of Default 50 SECTION 6.07. Notice of Litigation 50 ii SECTION 6.08. Notice of Default in Other Agreements 50 SECTION 6.09. Notice of ERISA Event 50 SECTION 6.10. Notice of Environmental Law Violations 51 SECTION 6.11. Compliance with Applicable Laws 51 SECTION 6.12. Subsidiaries and Affiliates 51 SECTION 6.13. Environmental Laws 52 SECTION 6.14. Subordinated Debt 52 ARTICLE VII NEGATIVE COVENANTS 52 SECTION 7.01. Indebtedness 52 SECTION 7.02. Liens 55 SECTION 7.03. Guaranties 57 SECTION 7.04. Sale of Assets 57 SECTION 7.05. Sales of Receivables 58 SECTION 7.06. Loans and Investments 58 SECTION 7.07. Nature of Business 59 SECTION 7.08. Sale and Leaseback 59 SECTION 7.09. Federal Reserve Regulations 60 SECTION 7.10. Accounting Policies and Procedures 60 SECTION 7.11. Limitations on Fundamental Changes, Limitations on Consideration 60 SECTION 7.12. Financial Condition Covenants 61 SECTION 7.13. Dividends 61 SECTION 7.14. Transactions with Affiliates 62 SECTION 7.15. Limitation on Negative Pledges 62 SECTION 7.16. Convertible Notes 62 SECTION 7.17. Subordinated Debt 62 ARTICLE VIII EVENTS OF DEFAULT 63 SECTION 8.01. Events of Default 63 ARTICLE IX THE ADMINISTRATIVE AGENT 65 SECTION 9.01. Appointment, Powers and Immunities 65 iii SECTION 9.02. Reliance by Administrative Agent 66 SECTION 9.03. Events of Default 66 SECTION 9.04. Rights as a Lender 66 SECTION 9.05. Indemnification 67 SECTION 9.06. Non-Reliance on Administrative Agent and Other Lenders 67 SECTION 9.07. Failure to Act 67 SECTION 9.08. Resignation of the Administrative Agent 68 SECTION 9.09. Sharing of Collateral and Payments 68 ARTICLE X MISCELLANEOUS 69 SECTION 10.01. Notices 69 SECTION 10.02. Effectiveness; Survival 70 SECTION 10.03. Expenses 70 SECTION 10.04. Amendments and Waivers 71 SECTION 10.05. Successors and Assigns; Participations 71 SECTION 10.06. No Waiver; Cumulative Remedies 74 SECTION 10.07. Reinstatement; Certain Payments 74 SECTION 10.08. APPLICABLE LAW 74 SECTION 10.09. SUBMISSION TO JURISDICTION; JURY WAIVER 74 SECTION 10.10. Severability 75 SECTION 10.11. Right of Setoff 75 SECTION 10.12. Confidentiality 76 SECTION 10.13. Entire Agreement 76 SECTION 10.14. Replacement of Note 77 SECTION 10.15. Headings 77 SECTION 10.16. Construction 77 SECTION 10.17. Counterparts 77 SECTION 10.18. USA PATRIOT ACT 77 iv SCHEDULES Schedule I - Subsidiaries and Affiliates Schedule II - Existing Indebtedness Schedule III - Existing Liens Schedule IV - Existing Guarantees Schedule V - Existing Letters of Credit Schedule 4.14 - Filing Offices Schedule 4.17 - Compliance with Laws Schedule 7.06 - Loans and Investments EXHIBITS Exhibit A - Form of Revolving Credit Note Exhibit B-1 - Form of Company Pledge Agreement Exhibit B-2 - Form of Guarantor Pledge Agreement Exhibit C - Form of Guaranty Exhibit D - Form of Assignment and Acceptance Agreement Exhibit E - Form of Opinion of Counsel v CREDIT AGREEMENT, dated as of June 24, 2009, by and among COMTECH TELECOMMUNICATIONS CORP., a Delaware corporation (the “Company”), the LENDERS which from time to time are parties to this Agreement (individually, a “Lender” and, collectively, the “Lenders”) and CITIBANK, N.A., a national banking association organized under the laws of the United States of America, as Administrative Agent. RECITALS The Company has requested the Lenders to extend credit from time to time and the Lenders are willing to extend such credit to the Company, subject to the terms and conditions hereinafter set forth. Accordingly, the parties hereto agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01.Definitions.As used herein, the following terms shall have the following meanings: “Acquisition” means the acquisition of (i) a controlling equity interest in another Person (including the purchase of an option, warrant or convertible or similar type security to acquire such a controlling interest at the time it becomes exercisable by the holder thereof), whether by purchase of such equity interest or upon exercise of an option or warrant for, or conversion of securities into, such equity interest, or (ii) assets of another Person which constitute all or substantially allof the assets of such Person or of a line or lines of business conducted by such Person. “Accounting Change” shall have the meaning set forth in Section 7.10 hereof. “Adjusted Libor Loans” shall mean Loans at such time as they are made and/or being maintained at a rate of interest based upon Reserve Adjusted Libor. “Administrative Agent” shall mean Citibank, N.A., in its capacity as Administrative Agent for the Lenders under this Agreement or its successor Administrative Agent permitted pursuant to Section 9.08 hereof. “Affiliate” shall mean with respect to a specified Person, another Person which, directly or indirectly, controls or is controlled by or is under common control with such specified Person.For the purpose of this definition, “control” of a Person shall mean the power, direct or indirect, to direct or cause the direction of the management or policies of such Person whether through the ownership of voting securities, by contract or otherwise; provided that, in any event, any Person who owns directly or indirectly 10% or more of the securities having ordinary voting power for the election of directors or other governing body of a corporation or 10% or more of the partnership or other ownership interest of any Person (other than as a limited partner of such other Person) will be deemed to control such corporation or other Person. “Aggregate Letters of Credit Outstanding” shall mean, on the date of determination, the sum of (a) the aggregate maximum stated amount at such time which is available or available in the future to be drawn under all outstanding Letters of Credit and (b) the aggregate amount of all payments on account of drawings under Letters of Credit made by the Issuing Lender on behalf of the Lenders under any Letter of Credit that has not been reimbursed by the Company. “Aggregate Outstandings” shall mean, on the date of determination, the sum of (a) the Aggregate Letters of Credit Outstanding at such time, plus (b) the aggregate outstanding principal amount of all Revolving Credit Loans at such time. “Agreement” shall mean this Credit Agreement, dated as of June 24, 2009, as it may hereafter be amended, restated, supplemented or otherwise modified from time to time. “Alternate Base Rate” or “ABR” shall mean the highest of (i) the Prime Rate; (ii) the Federal Funds Effective Rate from time to time plus 0.5%; and (iii) two hundred (200) basis points in excess of the floating rate of interest determined, on a daily basis, bythe Administrative Agentin accordance with its customary procedures and utilizing such electronic or other quotation sources as it considers appropriate to be the prevailing rate per annum in effect each banking day at which deposits in Dollars for a one month period, determined bythe Administrative Agentin its sole discretion, are offered tothe Administrative Agent by first class banks in the London interbank market shortly after 11:00 a.m. (London time) two banking days prior to the date such rate of interest shall be effective and applied to existing and future advances underAlternate Base Rate Loans. “Alternate Base Rate Loans” shall mean Loans at such times as they are being made and/or maintained at a rate of interest based on the Alternate Base Rate. “Applicable Margin” shall mean the percentages set forth below opposite the applicable pricing ratio. 2 Consolidated Total Indebtedness to Consolidated EBITDA Adjusted Libor Margin (360 day basis) ABR Margin Unused Fee Rate Less than or equal to [*] 2.25% 1.25% 0.25% Greater than or equal to [*] but less than [*] 2.50% 1.50% 0.25% Greater than or equal to [*] 2.75% 1.75% 0.375% Notwithstanding the foregoing, during the period commencing on the Closing Date and ending on the fifth Business Day following the date of delivery of the financial statements to the Administrative Agent for the fiscal quarter ending July 31, 2009, the Applicable Margin shall be the lowest margins set forth above. The Applicable Margin will be set or reset quarterly on the date which is ten Business Days following the date of receipt by the Administrative Agent of the financial statements referred to in Section 6.03(a) or Section 6.03(b) hereof, as applicable, together with a certificate of the Chief Financial Officer of the Company certifying the ratio of Consolidated Indebtedness to Consolidated EBITDA and setting forth the calculation thereof in reasonable detail; provided, however, if any such financial statement and certificate are not received by the Administrative Agent within the time period required pursuant to Section 6.03(a) or Section 6.03(b) hereof, as the case may be, the Applicable Margin will be set or reset, unless the rate of interest specified in Section 3.01(c) hereof is in effect, at a rate determined based on a ratio of Consolidated Indebtedness to ConsolidatedEBITDA of greater than[*] from the date such financial statement and certificate were due until the date which is ten Business Days following the receipt by the Administrative Agent of such financial statements and certificate, and provided, further, that the Lenders shall not in any way be deemed to have waived any Default or Event of Default, including, without limitation, an Event of Default resulting from the failure of the Company to comply with Section 7.12 of this Agreement, or any rights or remedies hereunder or under any other Loan Document in connection with the foregoing proviso.During the occurrence and continuance of an Event of Default, no downward adjustment, and only upward adjustments, shall be made to the Applicable Margin. “Assignment and Acceptance Agreement” shall mean an Assignment and Acceptance entered into by a Lender and an assignee and accepted by the Administrative Agent, in the form attached hereto as Exhibit D or any other form approved by the Administrative Agent. “Available Revolving Credit Commitment” shall mean, on the date of determination,the Total Revolving Credit Commitment, reduced by the then Aggregate Outstandings. Note: Redacted portions have been marked with [*]. The redacted portions are subject to a request for confidential treatment that has been submitted to the Securities and Exchange Commission. 3 “Borrowing Date” shall mean, with respect to any Loan, the date specified in any notice given pursuant to Section 2.01 on which such Loan is disbursed to the Company. “Business Day” shall mean (a) any day not a Saturday, Sunday or other day on which commercial banks in New York, New York are authorized or required by law to close, and (b) as it relates to any payment, determination, funding or notice to be made or given in connection with any Adjusted Libor Loan, any day specified in clause (a) on which trading is carried on by and between banks in Dollar deposits in the London interbank eurodollar market. “Capital Lease” shall mean (i) any lease of property, real or personal, if the then present value of the minimum rental commitment thereunder should, in accordance with Generally Accepted Accounting Principles, be capitalized on the balance sheet of the lessee, and (ii) any other such lease the obligations of which are required to be capitalized on the balance sheet of the lessee. “Cash Collateral” shall mean a deposit by the Company made in immediately available funds to a cash collateral account at the Administrative Agent and the taking of all action required to provide the Administrative Agent, for the ratable benefit of the Lenders, a first priority perfected security interest in such deposit. “Change of Control” shall mean any event which results in (i) any Person, or two or more Persons acting in concert, acquiring beneficial ownership (within the meaning of Rule 13d-3 of the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended), directly or indirectly, of securities of the Company (or other securities convertible into such securities) representing 50% or more of the combined voting power of all securities of the Company entitled to vote in the election of directors; or (ii) the individuals who, as of the Closing Date, constitute the Board of Directors of the Company, together with those who first become directors subsequent to such date, ceasing for any reason to constitute a majority of the members of the Board of Directors of the Company, provided the recommendation, election or nomination for election to the Board of Directors of such subsequent directors was approved by a vote of at least a majority of the directors then still in office who were either directors as of the Closing Date or whose recommendation, election or nomination for election was previously so approved. “Chief Financial Officer” shall mean the Chief Financial Officer of the Company or if there is no Chief Financial Officer, such other Executive Officer as is appropriate. “Closing
